Title: To James Madison from Elbridge Gerry, 11 June 1814
From: Gerry, Elbridge
To: Madison, James


        
          Dear Sir,
          Boston 11th June 1814.
        
        The petition enclosed, I have this moment received with the request of the subscribers “to forward it to the President of the United States.”
        General Boyd’s character as a brave experienced soldier, an uniform & a firm republican, & a zealous friend to the existing Government, has

often directed the anathemas of its foes against him, & every insidious measure to wound & injure him. Of these facts I have had repeated & striking proof, & regret exceedingly, that there should exist on the part of Government, even the appearance of a necessity for adopting a measure, which will be greivous to many of the best friends, & highly exhilerating to the inveterate enemies of the Country. I have perused for the first time the petition, & find annexed to it the names of some of the most respectable members of this metropolis, & of both Houses of the Legislature.
        If the order of the Secretary of War, which is considered generally as a mean for enforcing the resignation of General Boyd, should be so modified as to give him an opportunity of establishing his military fame, it is the opinion of every Gentleman with whom I have conferred on the subject, that the General will rise superior to his personal enemies, & do honor to himself & his Country.
        Whatever may be the measure finally adopted by yourself, it will I am sure be the result of deliberate investigation, & be founded in wisdom & discretion. I have the honor to be, dear Sir, on all occasions, most respectfully & sincerely your friend
        
          E. Gerry
        
      